Title: To Thomas Jefferson from Andrew Jackson, 7 August 1803
From: Jackson, Andrew
To: Jefferson, Thomas


          
            
              Sir
            
            Hunters Hill near Nashville August 7th. 1803
          
          The late arrest of Colonel Thomas Butler, added to the novelty of the order upon which it is founded, has occasioned a number of the good citizens of this District to solicit me to state to you the real Charector and Conduct of the Colo. during his command within this State—This application Combined with a real desire of my own, that you should be acquainted with his Charector and conduct, and the sentiments of the citizens with reguard to him under his present circumstances, Induces me to write you—
          Shortly after Colo. Butler reached this state the removal of Judge Campbell from off the Indian land and his arrest by Military Authority, occasioned a great noise and the circumstance was Notified to the then delegation in congress, by letter from Judge Campbell, which was laid before the then President—Soon after an Explanation Took place between the Colo and Judge, friendship was restored and the thing ended without enquiry Whether in making the arrest the Military had kept within the orders furnished them by the Government—Leaving this Solitary act out of View, as far as I have seen heard or been informed, the people of this State has always found in him the citizen and soldier, by his conduct as an officer, by his strict probity and honesty, he has endeared himself to the Citizens—in Short Sir his removal for the disobedience of such an order, would raise unpleasant sensations in the minds of the citizens—It is thought by many that the renewal of the order was bottomed on a plan to drive the Colo. out of the service—It is stated that his well known attachment to his hair, which he had wore both as an ornament and for health untill it had grew gray in the service of his country were such, that nothing but death itself could seperate them from him—It is also thought that such an order approches too near to the despotism of a Suarrow, and better calculated for the dark regions of the east, than for enlightened America—Should it be decided that the hair is a part of uniform and subject to the order of the commander in chief it may be extended to the nose eye or Ear, they are all equally the gift of nature—all equally recognised by any written rule we have for the government of the army—The feelings of the Militia are alive upon the occasion—when called into the field, they well know they are subject to the same orders and liable to the same pains for disobedience—and it will open a door (which ought to be kept shut) thro’ which the greatest tyranny may be exercised by the commander in chief—by which he may deprive his country in the most Perilous situation, of the service of its most valuable officers—When he may think they have become too honest—too œconomical too independant to be subserviant to his views—
          To conclude I will Just remark, that the novelty of the order, and if countenanced its consequences—its renewal at the time it was—the uniform upright conduct of the Colonel during his command in this state—his hospitality and polite attention to the Citizens and those passing through the state all combind to encreas our wishes for his honourable acquittal and safe return—And we hope in the golden moment of American prosperity, when all the western Hemisphere rejoices in the Joyfull news of the Cession of Louisiana—an event which places the peace happiness and liberty of our country on a permanent basis, an event which generations yet unborn in each revolving year will hail the day and with it the causes that gave it birth, such Joy as this we hope will not be interrupted, by the scene of an aged and meritorious officer, being brought before a court martial, for the disobedience of an order, which went to deprive him of the gift of nature, which has grew gray in the service of his country and which was worn by him for ornament and health—Accept Sir of the unanimous Congratulations of the Citizens of Mero, on the Joyfull event of the cession of Louisiana and New Orleans, every face wears a smile, and every heart leaps with Joy— 
          With sentiments of Esteem and reguard I am Dr. Sir yr, mo, ob, serv, 
          
            
              Andrew Jackson
            
          
        